Exhibit Remarks of Albert W. Ondis, Chairman & CEO of Astro-Med, Inc. Annual Meeting of Shareholders May 19, I am happy to welcome you again and augment our printed annual report with a personal report.It is appropriate to begin with some comments about the recession and how it has affected Astro-Med. The recession is not only world wide geographically but it is world wide by industry sector as well.No sector is too large, too well established, nor too remote to escape.In prior recessions there were always a few sectors which continued their growth while others tumbled.The medical industry, for example, and institutions of higher learning always seemed impervious to recessions. Not this time.Everyone suffered because every part of the world wide economy is linked together like one giant chain which stretchesaround the world. As we look back on events of the past year or so it is obvious that for Astro-Med the recession began around October, 2008, just as the fourth quarter of FY 2009 was beginning.Within a couple of months, say January, 2009, we were feeling the full force of the recession and we began to make plan to deal with it. As we tallied results for the year, as you know from our annual report, Sales receded to $71.8 million from $72.4 in the prior year and net income declined to slightly under $3 million from $4.3 million in the prior year. Interestingly,export sales through our branches in Canada and Europe fared better percentage wise than our domestic sales.As we have noted before, our foreign branch offices are doing a great job providing outstanding customer support as well as excellent sales results. In early February, after studying results of the year just ended and looking at the rate of incoming orders, we decided to make some reductions in our workforce.
